By the Court.—J. F. Barnard, P. J.
Under the evidence in this case, I think the plaintiff failed. to make out a cause of action against the defendant. The plaintiff had applied for a loan upon certain of his property to Harriet Cutler. The defendant was her attorney. Searches were to be made by defendant at plaintiff’s expense. Searches so made would belong to Mrs. Cutler. To save the expenses of a portion of this search, the paper in question was delivered by plaintiff to defendant. Ho searches were made as to the premises covered by this paper in question. The loan was made.- Under the circumstances of this case, the disputed abstract was-a part of the security for the loan. In case of a sale of the mortgage or of a foreclosure, it would be necessary that Mrs. Cutler should have it, or that another should be made. *115The plaintiff substituted his abstract in the place of one to be made by defendant, and he must pay his mortgage before he is entitled to its return.
Judgment reversed and a new trial ordered, costs to abide the event.